 Case 2:20-cv-08035-SVW-JPR Document 147-9 Filed 05/07/21 Page 1 of 3 Page ID
                                  #:3159



 1   Kevin D. Hughes (Bar No. 188749)
     FOUNDATION LAW GROUP LLP
 2   1999 Avenue of the Stars, Suite 1100
     Los Angeles, CA 90067
 3   Tel: 424.253.1266
     Email: kevin@foundationlaw.com
 4
     Amiad Kushner (pro hac vice)
 5   Akushner@seidenlawgroup.com
     Jake Nachmani (pro hac vice)
 6   Jnachmani@seidenlawgroup.com
     Seiden Law Group LLP Law Group LLP
 7   322 Eighth Avenue, Suite 1704
     New York, NY 10001
 8   Telephone: (646) 766-1914
     Facsimile: (646) 304-5277
 9   Facsimile: (646) 304 – 5277
10   Attorneys for Plaintiff/Counter-Defendant,
     Hong Liu
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                1
                             PROPOSED ORDER ON EX PARTE APPLICATION
                                CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 147-9 Filed 05/07/21 Page 2 of 3 Page ID
                                  #:3160



 1                    UNITED STATES DISTRICT COURT FOR
 2
                     THE CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 3
                                             Case No: 2:20-cv-08035-SVW-JPR
 4

 5
                                             [PROPOSED] ORDER ON
 6                                           PLAINTIFF HONG LIU’S
 7
                                             EX PARTE APPLICATION
                                             FOR CLARIFICATION OF THE
 8                                           COURT’S MAY 3, 2021 ORDER
                                             AND RELATED RELIEF
 9

10                                           Complaint filed on: January 3, 2020

11                                           Application filed on: May 6, 2021
12                                           Judge:      Hon. Stephen V. Wilson
13                                           Mag. Judge: Hon. Jean P. Rosenbluth
14
                                             Trial Date: June 8, 2021
15

16

17   HONG LIU,
                 Plaintiff,
18

19

20
                        v.

21   FARADAY&FUTURE INC.,
22   SMART KING LTD., JIAWEI
     WANG, and CHAOYING DENG
23

24               Defendants.
25

26

27

28
                                                 2
                              PROPOSED ORDER ON EX PARTE APPLICATION
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 147-9 Filed 05/07/21 Page 3 of 3 Page ID
                                  #:3161



 1   FARADAY&FUTURE INC.,
 2
                   Counterclaimant,
 3

 4                       v.
 5
     HONG LIU,
 6
                   Counter-Defendant.
 7

 8                                    [PROPOSED] ORDER
 9         Plaintiff/Counter-Defendant Hong Liu’s (“Plaintiff” or “Liu”) ex parte
10   application for clarification of the Court’s May 3, 2021 Order (ECF 146) came before
11   the Court on May 6, 2021.
12         Having considered the application and opposition papers, arguments, and all
13   other matters presented to the Court, the Court finds that FF’s ex parte application is
14   granted.
15         IT IS HEREBY ORDERED that Defendants shall immediately produce all
16
     documents previously ordered to be produced pursuant to the Court’s April 26, 2021
17
     Order (ECF 128) and May 3, 2021 Orders but which Defendants have continued to
18
     withhold on the basis of privilege.
19
           IT IS ALSO HEREBY ORDERED that the Court will conduct an in camera
20
     review of Defendants’ privilege log to ascertain whether Defendants have complied
21
     with the Court’s April 26 and May 3, 2021 Orders.
22

23

24
     Dated:
25
                                      Hon. Jean P. Rosenbluth
26                                    Magistrate Judge, United States District Court
27

28
                                                 3
                              PROPOSED ORDER ON EX PARTE APPLICATION
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
